(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         YSLETA DEL SUR PUEBLO ET AL. v. TEXAS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

    No. 20–493.      Argued February 22, 2022—Decided June 15, 2022
This case represents the latest conflict between Texas gaming officials
  and the Ysleta del Sur Pueblo Indian Tribe. In 1968, Congress recog-
  nized the Ysleta del Sur Pueblo as an Indian tribe and assigned its
  trust responsibilities for the Tribe to Texas. 82 Stat. 93. In 1983,
  Texas renounced its trust responsibilities as inconsistent with the
  State’s Constitution. The State also expressed opposition to any new
  federal trust legislation that did not permit the State to apply its own
  gaming laws on tribal lands. Congress restored the Tribe’s federal
  trust status in 1987 when it adopted the Ysleta del Sur and Alabama
  and Coushatta Indian Tribes of Texas Restoration Act. 101 Stat. 666.
  The Restoration Act also “prohibited” as a matter of federal law “[a]ll
  gaming activities which are prohibited by the laws of the State of
  Texas.” Id., at 668. Shortly thereafter, Congress adopted its own com-
  prehensive Indian gaming legislation: the Indian Gaming Regulatory
  Act (IGRA). IGRA established rules for separate classes of games. As
  relevant here, IGRA permitted Tribes to offer so-called class II
  games—like bingo—in States that “permi[t] such gaming for any pur-
  pose by any person, organization or entity.” 25 U. S. C. §2710(b)(1)(A).
  IGRA allowed Tribes to offer class III games—like blackjack and bac-
  carat—but only pursuant to negotiated tribal/state compacts.
  §2703(8).
    Pursuant to IGRA, the Tribe sought to negotiate a compact with
  Texas to offer class III games. Texas refused, arguing that the Resto-
  ration Act displaced IGRA and required the Tribe to follow all of the
  State’s gaming laws on tribal lands. In subsequent federal litigation,
  the District Court held that Texas violated IGRA by failing to negoti-
  ate in good faith. The Fifth Circuit reversed, holding that the Resto-
2                 YSLETA DEL SUR PUEBLO v. TEXAS

                                   Syllabus

    ration Act’s directions superseded IGRA’s and guaranteed that the en-
    tirety of “Texas’ gaming laws and regulations” would “operate as sur-
    rogate federal law on the Tribe’s reservation.” 36 F. 3d 1325, 1326,
    1334 (Ysleta I). In 2016, the Tribe began to offer bingo, including “elec-
    tronic bingo” machines, on the view that IGRA treats bingo as a class
    II game for which no state permission is required so long as the State
    permits the game to be played on some terms by some persons. The
    State then sought to shut down all of the Tribe’s bingo operations.
    Bound by Ysleta I, the District Court sided with Texas and enjoined
    the Tribe’s bingo operations, but the court stayed the injunction pend-
    ing appeal. The Fifth Circuit reaffirmed Ysleta I and held that the
    Tribe’s bingo operations were impermissible because they did not con-
    form to Texas’s bingo regulations.
Held: The Restoration Act bans as a matter of federal law on tribal lands
 only those gaming activities also banned in Texas. Pp. 8–20.
    (a) Section 107 of the Restoration Act directly addresses gaming on
 the lands of the Ysleta del Sur Pueblo. It provides in subsection (a)
 that “gaming activities which are prohibited by [Texas law] are hereby
 prohibited on the reservation and on lands of the tribe.” Subsection
 (b) insists that the statute does not grant Texas “civil or criminal reg-
 ulatory jurisdiction” with respect to matters covered by §107. The
 State reads the Act as effectively subjecting the Tribe to the entire
 body of Texas gaming laws and regulations. The Tribe, however, un-
 derstands the Act to bar it from offering only those gaming activities
 the State fully prohibits, and that if Texas merely regulates bingo, the
 Tribe may also offer that game subject only to federal-law, not state-
 law, limitations.
    The language of §107—particularly its dichotomy between prohibi-
 tion and regulation—presents Texas with a problem. Texas concedes
 that its laws do not “forbid,” “prevent,” “effectively stop,” or “make im-
 possible” bingo operations in the State. Webster’s Third International
 Dictionary 1813 (defining “prohibit”). Instead, the State admits that
 it allows the game “according to rule[s]” that “fix the time,” place, and
 manner in which it may be conducted. Id., at 1913 (defining “regu-
 late”). From this alone, Texas’s bingo laws appear to fall on the regu-
 latory rather than prohibitory side of the line. In response, Texas de-
 scribes its laws as “prohibiting” bingo unless the State’s regulations
 are followed and insists that it is merely seeking to do what subsection
 (a) allows.
    Texas’s understanding of the word “prohibit” would risk turning the
 Restoration Act’s terms into an indeterminate mess. In Texas’s view,
 laws regulating gaming activities become laws prohibiting gaming ac-
 tivities—an interpretation that violates the rule against “ascribing to
 one word a meaning so broad” that it assumes the same meaning as
                    Cite as: 596 U. S. ____ (2022)                        3

                                Syllabus

another statutory term. Gustafson v. Alloyd Co., 513 U. S. 561, 575.
Indeterminacy aside, the State’s interpretation would leave subsection
(b)—denying the State regulatory jurisdiction—with no work to per-
form. As a result, Texas’s interpretation also defies another canon of
statutory construction—the rule that courts must normally seek to
construe Congress’s work “so that effect is given to all provisions.” Cor-
ley v. United States, 556 U. S. 303, 314 (internal quotation marks omit-
ted). Seeking to give subsection (b) real work to perform, Texas sub-
mits that the provision serves to deny its state courts and gaming
commission “jurisdiction” to punish violations of subsection (a) by
sending such disputes to federal court instead. But that interpretation
only serves to render subsection (c), which grants federal courts “ex-
clusive” jurisdiction over subsection (a) violations, a nullity. A full look
at the statute’s structure suggests a set of simple and coherent com-
mands; Texas’s competing interpretation renders individual statutory
terms duplicative and leaves whole provisions without work to per-
form. Pp. 8–12.
   (b) Important contextual clues resolve any remaining questions.
Congress passed the Restoration Act six months after this Court
handed down its decision in California v. Cabazon Band of Mission
Indians, 480 U. S. 202. There, the Court interpreted Public Law 280—
a statute Congress had adopted in 1953 to allow a handful of States to
enforce some of their criminal laws on certain tribal lands—to mean
that only “prohibitory” state gaming laws could be applied on the In-
dian lands in question, not state “regulatory” gaming laws. The Cab-
azon Court held that California’s bingo laws—materially identical to
Texas’s laws here—fell on the regulatory side of the ledger. This Court
generally assumes that, when Congress enacts statutes, it is aware of
this Court’s relevant precedents. Ryan v. Valencia Gonzales, 568 U. S.
57, 66. At the time Congress adopted the Restoration Act, Cabazon
was not only a relevant precedent; it was the precedent. In Cabazon’s
immediate aftermath, Congress also adopted other laws governing
tribal gaming that appeared to reference and employ in different ways
Cabazon’s distinction between prohibition and regulation. See, e.g.,
Wampanoag Tribal Council of Gay Head, Inc., Indian Claims Settle-
ment Act of 1987, §9, 101 Stat. 709–710.
   None of this is to say that the Tribe may offer gaming on whatever
terms it wishes. The Restoration Act provides that a gaming activity
prohibited by Texas law is also prohibited on tribal land as a matter of
federal law. Other gaming activities are subject to tribal regulation
and must conform to the terms and conditions set forth in federal law,
including IGRA to the extent applicable. Pp. 12–15.
   (c) The State’s remaining arguments are unavailing. Pp. 15–19.
4                 YSLETA DEL SUR PUEBLO v. TEXAS

                                  Syllabus

         (1) Texas asks the Court to focus on subsection (a) of the Restora-
    tion Act, which ends with the statement that “[t]he provisions of this
    subsection are enacted in accordance with the tribe’s request in Tribal
    Resolution No. T. C.–02–86.” 101 Stat. 668–669. In that referenced
    resolution, the Tribe announced its opposition to Texas’s legislative ef-
    forts to have its gaming laws apply on tribal lands. At the same time,
    the Tribe also announced its own intention to prohibit gaming on its
    reservation and authorized the acceptance of federal legislation pro-
    hibiting gaming on tribal lands. Texas claims that the reference to the
    tribal resolution suggests the Restoration Act should be read “broadly”
    to allow Texas to apply its gaming regulations on tribal lands. As an
    initial matter, subsection (a) does not purport to incorporate that res-
    olution into federal law—something Congress knows how to do when
    it wishes, see e.g., 25 U. S. C. §5396(b). In addition, Texas’s “broad”
    reading suffers from the same interpretative challenges already men-
    tioned and defies Congress’s apparent adoption of Cabazon’s prohibi-
    tory/regulatory distinction. Finally, on this Court’s interpretation of
    the Restoration Act, Congress did legislate “in accordance with” the
    Tribe’s resolution by expressly granting the Tribe federal recognition
    and choosing not to apply Texas gaming regulations as surrogate fed-
    eral law on tribal land. Pp. 15–18.
         (2) Texas appeals to public policy and argues that attempts to dis-
    tinguish between prohibition and regulation are sure to prove “un-
    workable.” It is not, however, this Court’s place to question whether
    Congress adopted the wisest or most workable policy. That the Resto-
    ration Act’s prohibitory/regulatory distinction can and will generate
    borderline cases hardly makes it unique among federal statutes. And
    courts have applied the same prohibitory/regulatory framework for
    decades under Public Law 280. Moreover, Texas’s alternative inter-
    pretation poses its own “workability” challenges, as federal courts
    would be charged with enforcing the minutiae of state gaming regula-
    tions governing the conduct of permissible games. Pp. 18–19.
955 F. 3d 408, vacated and remanded.

  GORSUCH, J., delivered the opinion of the Court, in which BREYER, SO-
TOMAYOR,  KAGAN, and BARRETT, JJ., joined. ROBERTS, C. J., filed a dis-
senting opinion, in which THOMAS, ALITO, and KAVANAUGH, JJ., joined.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–493
                                    _________________


 YSLETA DEL SUR PUEBLO, ET AL., PETITIONERS v.
                   TEXAS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                  [June 15, 2022]

   JUSTICE GORSUCH delivered the opinion of the Court.
   Native American Tribes possess “inherent sovereign au-
thority over their members and territories.” Oklahoma Tax
Comm’n v. Citizen Band Potawatomi Tribe of Okla., 498
U. S. 505, 509 (1991). Under our Constitution, treaties, and
laws, Congress too bears vital responsibilities in the field of
tribal affairs. See, e.g., United States v. Lara, 541 U. S. 193,
200 (2004). From time to time, Congress has exercised its
authority to allow state law to apply on tribal lands where
it otherwise would not. See Santa Clara Pueblo v. Mar-
tinez, 436 U. S. 49, 60 (1978); Bryan v. Itasca County, 426
U. S. 373, 392 (1976); Rice v. Olson, 324 U. S. 786, 789
(1945). In this case, Texas contends that Congress ex-
pressly ordained that all of its gaming laws should be
treated as surrogate federal law enforceable on the Ysleta
del Sur Pueblo Reservation. In the end, however, we find
no evidence Congress endowed state law with anything like
the power Texas claims.
2            YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

                                I
                               A
  The Ysleta del Sur Pueblo is one of three federally recog-
nized Indian Tribes in Texas. Its reservation lies near El
Paso, and the Tribe today includes over 4,000 enrolled
members. See About Us, Ysleta del Sur Pueblo (June 2022),
https://www.ysletadelsurpueblo.org/about-us. The Tribe
traces its roots back to the 1680 Pueblo Revolt against the
Spanish in New Mexico. In the revolt’s aftermath, the
Spanish retreated from Santa Fe to El Paso, and a large
number of Ysleta Pueblo Indians accompanied them.
S. Rep. No. 100–90, p. 6 (1987) (Senate Report); W. Tim-
mons, El Paso 18 (1990) (Timmons). Soon, tribal members
built the Ysleta Mission, the oldest church in Texas, and in
1751 Spain granted 23,000 acres to the Tribe for its home-
land. See Senate Report 6–7; Timmons 36.
  Things changed for the Tribe after Texas gained state-
hood in 1845. The State disregarded Spain’s land grant and
began incorporating a town on tribal lands and issuing land
patents to non-Indians. Senate Report 6–7. Over the years
that followed, the Tribe repeatedly lost lands “without rec-
ompense.” Timmons 181. Yet some tribal members re-
mained on parts of their homeland, “determin[ed] to pre-
serve [their] language, customs, and traditions.” Ibid. In
the late 1890s, the Tribe adopted a constitution to ensure
“the survival of [its] ancient tribal organization.” Ibid. Af-
ter years of struggle, the Tribe also won formal recognition
from Texas in 1967 and Congress the following year. Id., at
260–261. In its 1968 legislation, Congress assigned its
trust responsibilities for the Tribe to Texas. 82 Stat. 93.
That trust relationship was important, as it ensured the
Tribe would retain the remaining 100 acres of land it pos-
sessed and gain access to certain tribal funding programs.
See Timmons 261; see also R. Chambers, Judicial Enforce-
ment of the Federal Trust Responsibility to Indians, 27
                  Cite as: 596 U. S. ____ (2022)             3

                      Opinion of the Court

Stan. L. Rev. 1213, 1233–1234 (1975) (discussing trust ob-
ligations).
   This arrangement persisted until 1983. That year, Texas
renounced its trust responsibilities, asserting that they
were inconsistent with the State’s Constitution. See 2019
WL 639971, *1 (WD Tex., Feb. 14, 2019). The Tribe re-
sponded to this development by seeking new congressional
legislation to reestablish its trust relationship with the fed-
eral government. But that effort quickly became bogged
down in a dispute. Of all things, it concerned bingo. Texas,
it seems, worried that allowing tribal gaming would have a
detrimental effect on “existing charitable bingo operations
in the State of Texas.” App. to Pet. for Cert. 121. And be-
cause Texas judged that its laws would be inapplicable on
tribal lands without federal approval, the State opposed
any new federal trust legislation unless it included a special
provision permitting it to apply its own gaming laws on the
Tribe’s lands. See ibid.
                              B
   Years of negotiations ensued. But one development dur-
ing this period turned out to have particular salience even
though it did not immediately concern either the Tribe or
Texas. In February 1987, this Court issued California v.
Cabazon Band of Mission Indians, 480 U. S. 202. In it, the
Court addressed Public Law 280, a statute Congress had
adopted in 1953 to allow a handful of States to enforce some
of their criminal—but not certain of their civil—laws on
particular tribal lands. See Bryan, 426 U. S., at 383–385.
Seeking to apply that statutory direction in the context of
Indian gaming, the Court held that, if a state law prohibits
a particular game, it falls within Public Law 280’s grant of
criminal jurisdiction and a State may enforce its ban on
tribal lands. Cabazon, 480 U. S., at 209–210. But if state
laws merely regulate a game’s availability, the Court ruled,
Public Law 280 does not permit a State to enforce its rules
4            YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

on tribal lands. See id., at 210–211.
  The Court then turned to apply this prohibitory/regula-
tory distinction to California’s bingo laws. Much like Texas
today, California in 1987 permitted bingo in various cir-
cumstances (including for charitable purposes), but treated
deviations from its rules as criminal violations. See id., at
205, 208–209. Because California allowed some bingo to be
played, the Court reasoned, the State “regulate[d] rather
than prohibit[ed]” the game. Id., at 211. From this, it fol-
lowed that Public Law 280 did not authorize the State to
apply its own bingo laws on tribal lands. Id., at 210–211.
In reaching this conclusion, the Court rejected California’s
suggestion that its laws were prohibitory rather than regu-
latory because they were enforceable by criminal sanctions,
explaining that “an otherwise regulatory law” is not en-
forceable under Public Law 280 merely because a State la-
bels it “criminal.” Id., at 211. “Otherwise,” the Court ex-
plained, Public Law 280’s “distinction” between criminal
and civil laws “could easily be avoided.” Ibid.
  It appears the Court’s decision helped catalyze new legis-
lation. After Cabazon, “congressional efforts to pass [In-
dian gaming] legislation . . . that had been ongoing since
1983 gained momentum, with Indian tribes’ position
strengthened.” W. Wood, The (Potential) Legal History of
Indian Gaming, 63 Ariz. L. Rev. 969, 1027, and n. 353
(2021) (Wood). In fact, just six months after the decision, in
August 1987, Congress finally adopted the Ysleta del Sur
and Alabama and Coushatta Indian Tribes of Texas Resto-
ration Act, 101 Stat. 666 (Restoration Act). In that law,
Congress restored the Tribe’s federal trust status. And to
resolve Texas’s gaming objections, Congress seemingly
drew straight from Cabazon, employing its distinction be-
tween prohibited and regulated gaming activity. The Res-
toration Act “prohibited” as a matter of federal law “[a]ll
gaming activities which are prohibited by the laws of the
State of Texas.” 101 Stat. 668. But the Act also provided
                  Cite as: 596 U. S. ____ (2022)            5

                      Opinion of the Court

that it should not be “construed as a grant of civil or crimi-
nal regulatory jurisdiction to the State of Texas.” Id., at
669.
   That was not all Congress did. Because Cabazon left cer-
tain States unable to apply their gaming regulations on In-
dian reservations, some feared the Court’s decision opened
the door to a significant amount of new and unregulated
gaming on tribal lands. See R. Anderson, S. Krakoff, & B.
Berger, American Indian Law: Cases and Commentary
479–480 (4th ed. 2020) (Anderson). In 1988, Congress
sought to fill that perceived void by adopting its own com-
prehensive national legislation: the Indian Gaming Regu-
latory Act (IGRA), 102 Stat. 2467, 25 U. S. C. § 2701 et seq.;
Anderson 479–482. IGRA established rules for three sepa-
rate classes of games. Relevant here, the law permitted
Tribes to offer so-called class II games—like bingo—in
States that “permi[t] such gaming for any purpose by any
person, organization or entity.” § 2710(b)(1)(A). Mean-
while, the statute allowed Tribes to offer class III games—
like blackjack and baccarat—but only pursuant to
tribal/state compacts. § 2703(8); Anderson 480. To ensure
compliance with the statute’s terms, IGRA created the Na-
tional Indian Gaming Commission. § 2704(a).
                              C
   In the 1990s, the Tribe sought to negotiate a compact
with Texas to offer class III games pursuant to IGRA. But
Texas refused to come to the table. It argued that the Res-
toration Act displaced IGRA and required the Tribe to fol-
low all of the State’s gaming laws on tribal lands.
   That dispute quickly found its way to court. Initially, a
federal district court granted summary judgment for the
Tribe, holding that Texas violated IGRA by failing to nego-
tiate in good faith. On appeal, however, the Fifth Circuit
reversed. That court held that the Restoration Act’s direc-
tions superseded IGRA’s and guaranteed that all of “Texas’
6            YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

gaming laws and regulations” would “operate as surrogate
federal law on the Tribe’s reservation.” Ysleta del Sur
Pueblo v. Texas, 36 F. 3d 1325, 1326, 1334 (1994) (Ysleta I).
   A quarter century of confusion and litigation followed.
Repeatedly, the Tribe sought to conduct gaming operations
within the confines of Ysleta I at its Speaking Rock Enter-
tainment Center, which houses restaurants, bars, and con-
cert venues. Repeatedly, Texas argued that the Tribe’s ac-
tivities exceeded the Fifth Circuit’s mandate. Faced with
these disputes, lower courts experimented with a variety of
approaches: enjoining all on-reservation gaming, instruct-
ing the Tribe to seek licenses from Texas regulators, and
even requiring the Tribe to obtain preapproval from a fed-
eral court before offering any new gaming operations. One
court described this process as having “transformed [it] into
a quasi-regulatory body overseeing and monitoring the mi-
nutiae of the [Tribe’s] gaming-related conduct.” Texas v.
Ysleta del Sur Pueblo, 2016 WL 3039991, *19 (WD Tex.,
May 27, 2016).
                               D
   The current case represents just the latest in this long
line. In 2016, the Tribe began offering bingo. On its view,
it was free to offer at least this game because IGRA treats
bingo as a class II game for which no state permission is
required so long as the State permits the game to be played
on some terms by some persons.              See 25 U. S. C.
§ 2710(b)(1)(A). Citing IGRA, the Tribe did not just offer
the sort of bingo played in church halls across the country.
It also offered “electronic bingo,” a game in which patrons
sit at “machines [that] look similar to a traditional slot ma-
chine.” 2019 WL 639971, *5 (internal quotation marks
omitted). Unlike typical slot machines, however, “the un-
derlying game is run using historical bingo draws.” Ibid.
   The State responded by seeking to shut down all of the
Tribe’s bingo operations. Whatever IGRA may allow, Texas
                  Cite as: 596 U. S. ____ (2022)            7

                      Opinion of the Court

argued, the Fifth Circuit was clear in Ysleta I that the Res-
toration Act forbids the Tribe from defying any of the
State’s gaming regulations. And, Texas stressed, under its
laws bingo remains permissible today only for charitable
purposes and only subject to a broad array of regulations.
  Finding itself bound by Ysleta I, the District Court sided
with Texas and enjoined the Tribe’s bingo operations. But
the court also chose to stay its injunction pending appeal.
The court did so because it thought that either the Fifth
Circuit or this Court might wish to reconsider Ysleta I. See
2019 WL 5589051, *1 (WD Tex., Mar. 28, 2019). After all,
the Restoration Act effectively federalizes only those state
laws that prohibit gaming activities. The statute expressly
states that nothing in it may be read as authorizing Texas
to enforce criminal or civil regulations on tribal lands. And
when it comes to bingo, the State permits at least some
forms of the game subject to regulation. In the District
Court’s judgment, “the Tribe [had] a sufficient likelihood of
success on the merits” under the terms of the Restoration
Act “to support a stay.” Ibid. The District Court further
found that, without a stay, the injury to the Tribe would be
“truly irreparable.” Id., at *2. Speaking Rock’s revenues
account for 60 percent of the Tribe’s operating budget,
which supports “significant educational, governmental, and
charitable initiatives.” Ibid; Brief for Petitioners 17. And
when Speaking Rock closed due to one of the many previous
disputes, tribal unemployment rose from 3 to 28 percent.
See id., at 18.
   On appeal, the Fifth Circuit “re-reaffirm[ed]” Ysleta I and
held that the decision “resolve[d] this dispute.” 955 F. 3d
408, 414, 417 (2020). Ysleta I expressly held that all of
“Texas’ gaming laws and regulations . . . operate as surro-
gate federal law on the Tribe’s reservation.” 955 F. 3d, at
414 (emphasis deleted). And because the Tribe’s bingo op-
erations did not conform to the State’s bingo regulations,
the court held, they were impermissible. Ibid.
8            YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

  After the Tribe filed a petition for certiorari, this Court
called for the views of the Solicitor General. The United
States argued that the Fifth Circuit’s understanding of the
Restoration Act took a wrong turn in Ysleta I and urged us
to correct the error. See Brief for United States as Amicus
Curiae on Pet. for Cert. 1. Ultimately, we agreed to take up
this case to consider that question. 595 U. S. ___ (2021).
                               II
                               A
   Before us, the parties offer two very different accounts of
the Restoration Act. The State, in its only argument in sup-
port of regulatory jurisdiction over the Tribe’s gaming ac-
tivities, reads the Act as effectively subjecting the Tribe to
the entire body of Texas gaming laws and regulations, just
as the Fifth Circuit held in Ysleta I. The Tribe understands
the Act to bar it from offering only those gaming activities
the State fully prohibits. Consistent with Cabazon, the
Tribe submits, if Texas merely regulates a game like bingo,
it may offer that game—and it may do so subject only to the
limits found in federal law and its own law, not state law.
   To resolve the parties’ disagreement, we turn to § 107 of
the Restoration Act, where Congress directly addressed
gaming on the Tribe’s lands and said this:
           “SEC. 107. GAMING ACTIVITIES.
(a) IN GENERAL.—All gaming activities which are prohib-
ited by the laws of the State of Texas are hereby prohibited
on the reservation and on lands of the tribe. Any violation
of the prohibition provided in this subsection shall be sub-
ject to the same civil and criminal penalties that are pro-
vided by the laws of the State of Texas. The provisions of
this subsection are enacted in accordance with the tribe’s
request in Tribal Resolution No. T.C.–02–86 which was ap-
proved and certified on March 12, 1986.
(b) NO STATE REGULATORY JURISDICTION.—Nothing in this
                  Cite as: 596 U. S. ____ (2022)             9

                      Opinion of the Court

section shall be construed as a grant of civil or criminal reg-
ulatory jurisdiction to the State of Texas.
(c)   JURISDICTION      OVER    ENFORCEMENT         AGAINST
MEMBERS.— [T]he courts of the United States shall have
exclusive jurisdiction over any offense in violation of sub-
section (a) that is committed by the tribe . . . .” 101 Stat.
668–669.
   Perhaps the most striking feature about this language is
its dichotomy between prohibition and regulation. On the
one hand, subsection (a) says that gaming activities prohib-
ited by state law are also prohibited as a matter of federal
law (using some variation of the word “prohibited” no fewer
than three times). On the other hand, subsection (b) insists
that the statute does not grant Texas civil or criminal reg-
ulatory jurisdiction with respect to matters covered by this
“section,” a section concerned exclusively with gaming. The
implication that Congress drew from Cabazon and meant
for us to apply its same prohibitory/regulatory framework
here seems almost impossible to ignore. See Part II–B, in-
fra.
   But before getting to that, we start with a careful look at
the statute’s terms standing on their own. Often enough in
ordinary speech, to prohibit something means to “forbid,”
“prevent,” or “effectively stop” it, or “make [it] impossible.”
Webster’s Third International Dictionary 1813 (1986)
(Webster’s Third); see 7 Oxford English Dictionary 596 (2d
ed. 1989) (OED); Black’s Law Dictionary 1212 (6th ed. 1990)
(Black’s). Meanwhile, to regulate something is usually un-
derstood to mean to “fix the time, amount, degree, or rate”
of an activity “according to rule[s].” Webster’s Third 1913;
see 8 OED 524; Black’s 1286. Frequently, then, the two
words are “not synonymous.” Id., at 1212.
   That fact presents Texas with a problem. The State con-
cedes that its laws do not forbid, prevent, effectively stop,
or make bingo impossible. Instead, the State admits that it
10            YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

allows the game subject to fixed rules about the time, place,
and manner in which it may be conducted. See Brief for
Respondent 5. From this alone, it would seem to follow that
Texas’s laws fall on the regulatory rather than prohibitory
side of the line—and thus may not be applied on tribal lands
under the terms of subsection (b).
   To be sure, Texas is not without a reply. It observes that
in everyday speech someone could describe its laws as “pro-
hibiting” bingo unless the State’s time, place, and manner
regulations are followed. After all, conducting bingo or any
other game in defiance of state regulations can lead not just
to a civil citation, but to a criminal prosecution too. See Tex.
Occ. Code Ann. § 2001.551(c) (West 2019). In this sense,
the State submits, it seeks to do exactly what subsection (a)
allows—“prohibit” bingo that is not conducted for charitable
purposes and compliant with all its state gaming regula-
tions.
   That much we find hard to see. Maybe in isolation or in
another context, Texas’s understanding of the word “pro-
hibit” would make sense. But here it risks rendering the
Restoration Act a jumble. No one questions that Texas
“regulates” bingo by fixing the time, place, and manner in
which the game may be conducted. The State submits only
that, in some sense, its laws also “prohibit” bingo—when
the game fails to comply with the State’s time, place, and
manner regulations. But on that reading, the law’s dichot-
omy between prohibition and regulation collapses. Laws
regulating gaming activities become laws prohibiting gam-
ing activities. It’s an interpretation that violates our usual
rule against “ascribing to one word a meaning so broad”
that it assumes the same meaning as another statutory
term. Gustafson v. Alloyd Co., 513 U. S. 561, 575 (1995).
It’s a view that defies our usual presumption that “differ-
ences in language like this convey differences in meaning.”
Henson v. Santander Consumer USA Inc., 582 U. S. ___, ___
(2017) (slip op., at 6). And perhaps most tellingly, it is a
                  Cite as: 596 U. S. ____ (2022)             11

                      Opinion of the Court

construction that renders state gaming regulations simul-
taneously both (permissible) prohibitions and (impermissi-
ble) regulations. Rather than supply coherent guidance,
Texas’s reading of the law renders it an indeterminate
mess.
   The State’s interpretation of subsection (a) presents an-
other related problem. Suppose we could somehow overlook
the indeterminacy its interpretation yields and adopt the
State’s view that it may “prohibit” bingo under subsec-
tion (a) not merely by outlawing bingo altogether but also
by dictating the time, place, and manner in which it is
played. On that account, subsection (b) would be left with
no work to perform, its terms dead letters all. Yes, subsec-
tion (b) says that it does not federalize Texas’s civil and
criminal gaming regulations on tribal land. But, the State
effectively suggests, we should turn a blind eye to all that.
It’s a result that defies yet another of our longstanding can-
ons of statutory construction—this one, the rule that we
must normally seek to construe Congress’s work “so that
effect is given to all provisions, so that no part will be inop-
erative or superfluous, void or insignificant.” Corley v.
United States, 556 U. S. 303, 314 (2009) (internal quotation
marks omitted).
   Seeking a way around these problems, Texas only stum-
bles on another. The State submits that subsection (b) per-
forms real work even on its reading by denying its courts
and gaming commission “jurisdiction” to punish violations
of subsection (a) and sending disputes over “regulatory” vi-
olations to federal court instead. The dissent also embraces
this approach. See post, at 14–15. But this understanding
of subsection (b) only serves to render still another portion
of the statute—subsection (c)—a nullity. Titled “Jurisdic-
tion Over Enforcement Against Members,” subsection (c)
grants the federal courts “exclusive” jurisdiction over viola-
tions of subsection (a), and it also permits Texas to “brin[g]
12              YSLETA DEL SUR PUEBLO v. TEXAS

                           Opinion of the Court

an action in [federal court] to enjoin violations of [subsec-
tion (a)].” 101 Stat. 669. Put differently, subsection (c) al-
ready precludes state courts and state agencies from exer-
cising jurisdiction over violations of subsection (a). To make
any sense of the statute, subsection (b) must do something
besides repeat that work.
   Stepping back, a full look at the statute’s structure sug-
gests a set of simple and coherent commands. In subsec-
tion (a), Congress effectively federalized and applied to
tribal lands those state laws that prohibit or absolutely ban
a particular gaming activity. In subsection (b), Congress
explained that it was not authorizing the application of
Texas’s gaming regulations on tribal lands. In subsec-
tion (c), Congress granted federal courts jurisdiction to en-
tertain claims by Texas that the Tribe has violated subsec-
tion (a). Texas’s competing interpretation of the law
renders individual statutory terms duplicative and whole
provisions without work to perform.1
                               B
     Even if fair questions remain after a look at the ordinary


——————
   1 The dissent offers a surplusage argument of its own, arguing that the

Court’s reading of § 107 duplicates the work done by § 105(f ). See post,
at 12. That is mistaken. Section 105(f ) does not specifically address
tribal gaming, but instead broadly extends Public Law 280 and its asso-
ciated jurisdictional rules to the Tribe’s reservation. By contrast, § 107
speaks only and specifically to gaming. And while it does extend much
of the Public Law 280 regime to tribal gaming, it also departs from that
framework in at least two significant ways. First, § 107 incorporates
Texas’s criminal gaming prohibitions as surrogate federal law, while
Public Law 280 allows particular States to apply their own laws directly
to tribal lands. Second, it establishes unique jurisdictional rules for ju-
dicial review of alleged violations of Texas’s gaming prohibitions. See
post, at 13. Where Public Law 280 grants state courts jurisdiction over
violations of state criminal prohibitory laws, subsection (c) grants federal
courts exclusive jurisdiction over alleged violations of § 107, “[n]otwith-
standing section 105(f ).” There is no superfluity here.
                 Cite as: 596 U. S. ____ (2022)           13

                     Opinion of the Court

meaning of the statutory terms before us, important con-
textual clues resolve them. Recall that Congress passed the
Act just six months after this Court handed down Cabazon.
See Part I–B, supra. In that decision, the Court interpreted
Public Law 280 to mean that only “prohibitory” state gam-
ing laws could be applied on the Indian lands in question,
not state “regulatory” gaming laws. The Court then pro-
ceeded to hold that California bingo laws—laws materially
identical to the Texas bingo laws before us today—fell on
the regulatory side of the ledger. Just like Texas today,
California heavily regulated bingo, allowing it only in cer-
tain circumstances (usually for charity). Just like Texas,
California criminalized violations of its rules. Compare
Cabazon, 480 U. S., at 205, with Tex. Occ. Code Ann.
§ 2001.551. Still, because California permitted some forms
of bingo, the Court concluded that meant California did not
prohibit, but only regulated, the game. Cabazon, 480 U. S.,
at 211.
   For us, that clinches the case. This Court generally as-
sumes that, when Congress enacts statutes, it is aware of
this Court’s relevant precedents. See Ryan v. Valencia Gon-
zales, 568 U. S. 57, 66 (2013). And at the time Congress
adopted the Restoration Act, Cabazon was not only a rele-
vant precedent concerning Indian gaming; it was the prece-
dent. See Part I–B, supra. In Cabazon, the Court drew a
sharp line between the terms prohibitory and regulatory
and held that state bingo laws very much like the ones now
before us qualified as regulatory rather than prohibitory in
nature. We do not see how we might fairly read the terms
of the Restoration Act except in the same light. After all,
“[w]hen the words of the Court are used in a later statute
governing the same subject matter, it is respectful of Con-
gress and of the Court’s own processes to give the words the
same meaning in the absence of specific direction to the con-
trary.” Williams v. Taylor, 529 U. S. 420, 434 (2000).
   Even beyond that vital contextual clue lie others. In the
14           YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

immediate aftermath of Cabazon, Congress adopted not
just the Restoration Act; it also adopted other laws govern-
ing tribal gaming activities. In these laws, Congress again
appeared to reference and employ Cabazon’s distinction be-
tween prohibition and regulation—and Congress did so in
ways demonstrating that it clearly understood how to grant
a State regulatory jurisdiction over a Tribe’s gaming activ-
ities when it wished to do so. Cf. Lagos v. United States,
584 U. S. ___, ___–___ (2018) (slip op., at 6–7).
   Consider two examples. On the same day it passed the
Restoration Act, Congress adopted a statute involving the
Wampanoag Tribe. But, contrary to its approach in the
Restoration Act, Congress subjected that Tribe’s lands to
“those laws and regulations which prohibit or regulate the
conduct of bingo or any other game of chance.” Wampanoag
Tribal Council of Gay Head, Inc., Indian Claims Settlement
Act of 1987, § 9, 101 Stat. 709–710 (emphasis added).
Shortly after the Restoration Act, Congress adopted an-
other statute, this one governing the Catawba Tribe’s gam-
ing activities. In it, Congress provided that “all laws, ordi-
nances, and regulations of the State, and its political
subdivisions, shall govern the regulation of . . . gambling or
wagering by the Tribe on and off the Reservation.” Ca-
tawba Indian Tribe of South Carolina Land Claims Settle-
ment Act of 1993, § 14(b), 107 Stat. 1136 (emphasis added).
   That Congress chose to use the language of Cabazon in
different ways in three statutes closely related in time and
subject matter seems to us too much to ignore. See State
Farm Fire & Casualty Co. v. United States ex rel. Rigsby,
580 U. S. 26, 34 (2016) (explaining that when Congress
“use[s] . . . explicit language in one provision,” that “cau-
tions against inferring the same limitation in another pro-
vision” (internal quotation marks omitted)). For two
Tribes, Congress did more than just prohibit on tribal lands
those gaming activities prohibited by state law. It said
state regulations should apply as a matter of federal law
                     Cite as: 596 U. S. ____ (2022)                    15

                          Opinion of the Court

too. Yet for this Tribe Congress did something different. It
did not subject the Tribe to all Texas laws that “prohibit or
regulate” gaming. It did not subject the Tribe to all laws
that “govern the regulation of gambling.” Instead, Con-
gress banned on tribal lands only those gaming activities
“prohibited” by Texas, and it did not provide for state “reg-
ulatory jurisdiction” over tribal gaming.2
   None of this is to say that the Tribe may offer any gaming
activity on whatever terms it wishes. It is only to say that
the Fifth Circuit and Texas have erred in their understand-
ing of the Restoration Act. Under that law’s terms, if a gam-
ing activity is prohibited by Texas law it is also prohibited
on tribal land as a matter of federal law. Other gaming ac-
tivities are subject to tribal regulation and must conform
with the terms and conditions set forth in federal law, in-
cluding IGRA to the extent it is applicable. See Brief for
United States as Amicus Curiae 31–33.3
                             III
                              A
  By this point, only two arguments remain for us to con-
sider. In the first, Texas and the dissent focus heavily on
——————
   2 The dissent speculates about ways Congress could have even more

clearly communicated its intention to ban only those games prohibited
by Texas. See post, at 8–9. But rather than compare the Restoration Act
to hypothetical language Congress could have used, it seems more appro-
priate to compare the Act’s terms to language Congress did use in closely
related statutes addressing precisely the same subject, including in one
passed the very same day as this Act. The dissent cannot and does not
deny that Congress could have employed the language it used in the
Wampanoag and Catawba statutes. That Congress took a different ap-
proach strongly suggests it had in mind a different set of rules for this
Tribe.
   3 In reaching this conclusion, we need not rely on the rule—long estab-

lished by our precedents—that “statutes are to be construed liberally in
favor of the Indians, with ambiguous provisions interpreted to their ben-
efit.” Montana v. Blackfeet Tribe, 471 U. S. 759, 766 (1985). On our view,
Texas’s interpretation fails even without recourse to that rule.
16            YSLETA DEL SUR PUEBLO v. TEXAS

                      Opinion of the Court

the final sentence in subsection (a). See post, at 9–10, 13.
That sentence states that “[t]he provisions of this subsec-
tion are enacted in accordance with the tribe’s request in
Tribal Resolution No. T.C.–02–86.” 101 Stat. 668–669. In
the referenced 1986 resolution, the Tribe announced its op-
position to Texas’s legislative efforts to have all its gaming
laws apply on tribal lands. Such a result, the resolution
said, would represent “a substantial infringement upon the
Tribe[’s] power of self-government . . . [ i]nconsistent with
the central purposes of restoration of the federal trust rela-
tionship.” App. to Pet. for Cert. 122. At the same time, to
prevent extension of Texas law to its reservation and to
avoid “jeopardiz[ing]” its request for renewed federal trust
status, the Tribe (1) announced its own intention to prohibit
gaming or bingo on its reservation, and (2) authorized its
negotiators in Washington to accept federal legislation pro-
hibiting gaming on tribal lands as an alternative to state
regulation. Id., at 123. Before us, Texas does not question
that the Tribe was (and remains) free to change its own
laws after adopting that resolution. But, the State says, the
fact that Congress referenced the tribal resolution in sub-
section (a) suggests that the Restoration Act should be read
“broadly” to allow Texas to apply its gaming regulations on
tribal lands. Brief for Respondent 22.
   It’s an unsatisfying suggestion for at least a few reasons.
In the first place, while subsection (a) explains that the Res-
toration Act was “enacted in accordance with” the Tribe’s
resolution, it does not purport to incorporate that resolution
into federal law. Congress knows exactly how to adopt into
federal law the terms of another writing or resolution when
it wishes. It can and has said, for example, that a tribal law
or resolution “shall have the same force and effect as if it
were set out in full in this subchapter.” 25 U. S. C.
§ 5396(b). But even Texas does not suggest that Congress
went that far in the Restoration Act.
   With that possibility shelved, it is hard to see what’s left.
                  Cite as: 596 U. S. ____ (2022)            17

                      Opinion of the Court

Texas suggests that Congress’s reference to the tribal reso-
lution at least augurs in favor of a “broa[d]” reading of sub-
section (a). Brief for Respondent 22; see also post, at 9–10.
But saying that tells us nothing about how much broader
the law should be read. And, as we have seen, the only
“broader” reading of subsection (a) Texas offers faces its
challenges— it requires us to believe that subsection (a)
swallows subsection (b) whole, makes a nullity of subsection
(c), and defies Congress’s apparent adoption of Cabazon’s
prohibitory/regulatory distinction.
   There is still another and maybe more fundamental prob-
lem here. On our interpretation of the Restoration Act,
Congress did legislate “in accordance with” the Tribe’s res-
olution: It expressly granted the Tribe federal recognition
and chose not to apply Texas gaming regulations as surro-
gate federal law on tribal land. Of course, Congress also
sought to act in accordance with at least some of Texas’s
concerns by banning those games fully barred by Texas law.
In the end, it seems each got half a loaf.
   By contrast, adopting Texas’s alternative interpretation
of the Restoration Act would make a mockery of Congress’s
statement that it sought to act “in accordance with” the
Tribe’s resolution. On the State’s view, all of its gaming
regulations serve as surrogate federal law applicable on
tribal lands. That’s a result few would dare to describe as
“accord[ing] with” the tribal resolution. In fact, it’s an out-
come more nearly the opposite of what the Tribe sought and
closer to what it described as a “wholly unsatisfactory . . .
infringement upon the Tribe[’s] power of self government”
and “[i]nconsistent with the central purposes of restoration
of the federal trust relationship.” App. to Pet. for Cert. 122.
   To be sure and as Texas and the dissent both highlight,
the statutory terms Congress finally settled on were in
some respects more generous to the Tribe than those its res-
olution authorized tribal negotiators in Washington to ac-
cept. Rather than ban all gaming on tribal lands, Congress
18               YSLETA DEL SUR PUEBLO v. TEXAS

                            Opinion of the Court

banned only those games forbidden in Texas. But this de-
velopment is hardly surprising either. The Tribe adopted
its resolution in 1986 in connection with negotiations over
a bill that eventually died in the Senate. See Brief for
United States as Amicus Curiae 3–4, 30. As talks continued
the following year, this Court issued Cabazon. And after
that, as we have seen, Tribes across the country saw their
negotiating “position strengthened.” Wood 1027, and n.
353; see also Part I–B, supra. The dissent omits these es-
sential details from its account of how the Restoration Act
became law. See post, at 3. That omission leads the dissent
to overlook one plausible explanation for why the Tribe got
the deal it did. It may be that, thanks to Cabazon, the
Tribe’s representatives were able to persuade Congress to
impose a less draconian ban—one that paralleled the terms
this Court in Cabazon found applicable to many other
Tribes under Public Law 280. Surely, too, as we have seen,
if Congress had intended a more complete federal ban, it
could have easily said so. Not by obliquely referencing a
tribal resolution, but by saying so clearly, just as it did for
both the Wampanoag and Catawba Tribes. See Part II–B,
supra.4
                             B
  In the end, Texas retreats to the usual redoubt of failing
statutory interpretation arguments: an unadorned appeal
to public policy. Echoing arguments voiced by the Cabazon

——————
   4 The dissent tries to reshape the tribal resolution to its liking by dis-

tilling it down to a “single ‘request[ ]’ ” to “ban on the reservation all gam-
ing as defined by Texas.” Post, at 3, 9. And it chides the Court for con-
sulting “excerpts from the Resolution’s preamble” that complicate the
dissent’s narrative. Post, at 10. But the entire document is an expression
of the Tribe’s views. If we are to rely on the resolution as a snapshot of
the Tribe’s position, it makes little sense to ignore much of it. In any
event, courts regularly consult preambles and recitals even in statutes
and contracts. See A. Scalia & B. Garner, Reading Law 217–220 (2012).
                  Cite as: 596 U. S. ____ (2022)             19

                      Opinion of the Court

dissent, the State argues that attempts to distinguish be-
tween prohibition and regulation are sure to prove “un-
workable.” Brief for Respondent 29 (citing 480 U. S., at 224
(opinion of Stevens, J.)). Indeed, the State suggests that
problems are likely to arise in this very case. Under our
reading, Texas highlights, courts on remand might be called
on to decide whether “electronic bingo” qualifies as “bingo”
and thus a gaming activity merely regulated by Texas, or
whether it constitutes an entirely different sort of gaming
activity absolutely banned by Texas and thus forbidden as
a matter of federal law. And, the State worries, any at-
tempt to answer that question may require evidence, expert
testimony, and further litigation.
   We appreciate these concerns, but they do not persuade
us. Most fundamentally, they are irrelevant. It is not our
place to question whether Congress adopted the wisest or
most workable policy, only to discern and apply the policy
it did adopt. If Texas thinks good governance requires a
different set of rules, its appeals are better directed to those
who make the laws than those charged with following them.
   Even on its own terms, we are not sure what to make of
Texas’s policy argument. We do not doubt that the Resto-
ration Act’s prohibitory/regulatory distinction can and will
generate borderline cases. See F. Cohen, Handbook of Fed-
eral Indian Law 541–544 (N. Newton ed. 2012). It may even
be that electronic bingo will prove such a case. But if ap-
plying the Act’s terms poses challenges, that hardly makes
it unique among federal statutes. Nor is the line the Resto-
ration Act asks us to enforce quite as unusual as Texas sug-
gests. Courts have applied the same prohibitory/regulatory
framework elsewhere in this country under Public Law 280
for decades. See id., at 541–547. IGRA, too, draws a similar
line to assess the propriety of class II gaming on Indian res-
ervations nationwide. See 25 U. S. C. § 2710(b)(1)(A); see
also K. Washburn, Federal Law, State Policy, and Indian
Gaming, 4 Nev. L. J. 285, 289–290 (2004). In fact, Texas
20           YSLETA DEL SUR PUEBLO v. TEXAS

                     Opinion of the Court

concedes that another Tribe within its borders—the Kicka-
poo Traditional Tribe of Texas—is already subject to IGRA
and offers class II games. See Tr. of Oral Arg. 91; see also
Brief for United States as Amicus Curiae 32. Why some-
thing like the Cabazon test can work for one Tribe in Texas
but not another is not exactly obvious.
   For that matter, Texas’s alternative interpretation poses
its own “workability” challenges. Under the State’s read-
ing, subsection (c) does not just charge federal courts with
enforcing on tribal lands a federal law banning gaming ac-
tivities also banned by state law. It also charges federal
courts with enforcing the minutiae of state gaming regula-
tions governing the conduct of permissible games—a role
usually played by state gaming commissions or the Na-
tional Indian Gaming Commission. It’s a highly unusual
role for federal courts to assume. But on Texas’s view, it’s
a role federal courts must assume, as indeed they have
sought to do since Ysleta I. And far from yielding an easily
administrable regime, by almost anyone’s account that pro-
ject has engendered a quarter century of confusion and dis-
pute. See Part I–C, supra.
                               *
  Texas contends that Congress in the Restoration Act has
allowed all of its state gaming laws to act as surrogate fed-
eral law on tribal lands. The Fifth Circuit took the same
view in Ysleta I and in the proceedings below. That under-
standing of the law is mistaken. The Restoration Act bans
as a matter of federal law on tribal lands only those gaming
activities also banned in Texas. To allow the Fifth Circuit
to revise its precedent and reconsider this case in the cor-
rect light, its judgment is vacated, and the case is remanded
for further proceedings consistent with this opinion.

                                                 So ordered.
                  Cite as: 596 U. S. ____ (2022)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–493
                          _________________


 YSLETA DEL SUR PUEBLO, ET AL., PETITIONERS v.
                   TEXAS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                         [June 15, 2022]

   CHIEF JUSTICE ROBERTS, with whom JUSTICE THOMAS,
JUSTICE ALITO, and JUSTICE KAVANAUGH join, dissenting.
   In order to obtain federal trust status, the Ysleta del Sur
Pueblo Tribe agreed that Texas’s gambling laws should ap-
ply on its reservation. Congress passed a bill codifying this
arrangement. The key statutory provision states, “[a]ll
gaming activities which are prohibited by the laws of the
State of Texas are hereby prohibited on the reservation and
on lands of the tribe.” Ysleta del Sur Pueblo and Alabama
and Coushatta Indian Tribes of Texas Restoration Act,
§107(a), 101 Stat. 668 (Restoration Act). The Tribe now
wishes to engage in various high-stakes gaming activities
that would clearly violate Texas law—if Texas law applies.
The question presented in this case is whether all of Texas’s
gaming laws apply on tribal land, or only those laws that
categorically ban a particular game.
   The Court today concludes that the latter reading of the
statute is the better one. I disagree. A straightforward
reading of the statute’s text makes clear that all gaming
activities prohibited in Texas are also barred on the Tribe’s
land. The Court’s contrary interpretation is at odds with
the statute’s plain meaning, conflicts with an unambiguous
tribal resolution that the Act was “enacted in accordance
with,” id., at 668–669, and makes a hash of the statute’s
structure. The Court’s approach also winds up treating
2             YSLETA DEL SUR PUEBLO v. TEXAS

                    ROBERTS, C. J., dissenting

gambling violations more leniently than other violations of
Texas law. This makes little sense, as the whole point of
the provision at issue was to further restrict gaming on the
Tribe’s lands. I respectfully dissent.
                               I
                               A
  The Ysleta del Sur Pueblo Tribe sits on a 100-acre reser-
vation near El Paso, Texas. The Tribe first received federal
recognition in 1968. At that time, Congress simultaneously
transferred the United States’ trust responsibilities to the
State of Texas. See Tiwa Indians Act of 1968, Pub. L. 90–
287, 82 Stat. 93. Texas thereafter held the Tribe’s land in
trust, and Texas law applied in full on the reservation.
  The situation became tenuous, however, in 1983. That
year Texas’s Attorney General issued an opinion concluding
that the State’s trust relationship with a similarly situated
Tribe violated the Texas Constitution. This led to a great
deal of uncertainty about the Pueblo’s future. Efforts began
to establish, for the first time, a direct trust relationship
between the Tribe and the Federal Government. But a key
sticking point soon emerged: the status of gaming on the
reservation.
  Texas has long maintained strict controls on gambling.
Indeed, since 1876 the Texas Constitution has required the
State’s legislature to “pass laws prohibiting” such activities.
Art. III, §47; see also Fort Worth v. Rylie, 602 S. W. 3d 459,
460 (Tex. 2020). While the Texas Constitution now con-
tains limited exceptions for charitable bingo and raffles, as
well as the State’s official lottery, its ban on casino-style
gaming remains absolute. With the Pueblo seeking federal
trust status, Texas officials worried that if the State’s gam-
ing laws no longer applied on tribal lands, the Tribe’s small
reservation might soon become a large hub for high-stakes
gaming.
  In 1985, Congress considered a bill that would have
                  Cite as: 596 U. S. ____ (2022)             3

                    ROBERTS, C. J., dissenting

granted the Pueblo federal trust status. The bill also would
have authorized gaming on the Tribe’s land, so long as it
occurred “pursuant to a tribal ordinance or law” that had
been “approved by the Secretary of the Interior.” H. R.
1344, §107, 99th Cong., 1st Sess., 15. The bill passed the
House of Representatives but stalled in the Senate due to
opposition from Texas state officials and members of the
Texas congressional delegation. They were concerned that
the bill “did not provide adequate protection against high
stakes gaming operations on the Tribe’s reservation.”
Texas v. Ysleta del Sur Pueblo, 220 F. Supp. 2d 668, 677
(WD Tex. 2001).
   In response, the Tribe adopted a resolution, which is of
central importance to this case. See Tribal Resolution No.
TC–02–86 (Mar. 12, 1986), App. to Pet. for Cert. 121–124.
The resolution’s preamble contains a series of prefatory
clauses. One states that the Tribe has “[n]o interest in con-
ducting high stakes bingo or other gambling operations on
its reservation.” Id., at 121. Another says the Tribe re-
mains “firm in its commitment to prohibit outright any
gambling or bingo in any form on its reservation.” Id., at
123 (emphasis added). At the same time, other clauses as-
sert the Tribe’s view that proposals “to make state gaming
law applicable on the reservation [are] wholly unsatisfac-
tory” and represent a “substantial infringement upon
[tribal] self government.” Id., at 122. Still, the Tribe con-
cluded, “the controversy over gaming must not be permitted
to jeopardize” legislation granting it federal trust status.
Id., at 123. So the Tribal Council made a single “request[]”:
that its congressional representatives amend the pending
legislation to “provide that all gaming, gambling, lottery, or
bingo, as defined by the laws and administrative regula-
tions of the State of Texas, shall be prohibited on the Tribe’s
reservation or on tribal land.” Ibid. (emphasis added).
   The Tribe’s request ultimately led to enactment of the
Restoration Act, which is the statute at issue in this case.
4             YSLETA DEL SUR PUEBLO v. TEXAS

                    ROBERTS, C. J., dissenting

See 101 Stat. 666; see also Ysleta del Sur Pueblo, 220
F. Supp. 2d, at 677–679. The Act contains various provi-
sions setting forth the relationship between the Tribe, the
State of Texas, and the United States. Two statutory pro-
visions are particularly pertinent. The first addresses gen-
eral application of Texas law on the reservation, and the
second addresses the more specific application of Texas’s
gaming laws.
   First, in §105(f ) of the Act, Congress made the Public
Law 280 framework applicable to the Ysleta del Sur Pueblo.
101 Stat. 668. The Tribe, Texas, and the United States all
embrace this interpretation of the Act. See Brief for Peti-
tioners 25; Brief for Respondent 18; Brief for United States
as Amicus Curiae 12. Public Law 280 allows certain States
to apply in full their criminal laws, and some of their civil
laws, on tribal lands. See Bryan v. Itasca County, 426 U. S.
373 (1976); see also ante, at 3–4. The law was designed to
address “the problem of lawlessness on certain Indian res-
ervations.” Bryan, 426 U. S., at 379. In California v. Cab-
azon Band of Mission Indians, 480 U. S. 202 (1987), the
Court interpreted Public Law 280 to mean that state laws
that are “ ‘criminal/prohibitory’ ” apply on designated reser-
vations, whereas those laws that are merely “ ‘civil/regula-
tory’ ” do not, id., at 209. Put differently, we said, “if the
intent of a state law is generally to prohibit certain conduct,
it falls within Pub. L. 280’s grant of criminal jurisdiction [to
the State], but if the state law generally permits the con-
duct at issue, subject to regulation, it must be classified as
civil/regulatory and Pub. L. 280 does not authorize its en-
forcement on an Indian reservation.” Ibid. Because §105(f )
grants Texas Public Law 280 authority on Pueblo lands, the
State may directly enforce all of its laws that generally pro-
hibit conduct.
   Second, Congress adopted a more specific rule to govern
gaming on the reservation, which is set forth at §107 of the
Restoration Act. The provision has three parts. Section
                  Cite as: 596 U. S. ____ (2022)             5

                    ROBERTS, C. J., dissenting

107(a) begins with the primary rule. It states unequivocally
that “[a]ll gaming activities which are prohibited by the
laws of the State of Texas are hereby prohibited on the res-
ervation and on lands of the tribe.” 101 Stat. 668. It con-
tinues by noting that this rule was “enacted in accordance
with the tribe’s request in Tribal Resolution No. T.C.–02–
86.” Id., at 669.
  The next part, §107(b), says that the section’s prohibition
on gaming on the reservation should not be construed as a
“grant of civil or criminal regulatory jurisdiction to the
State of Texas.” Ibid.
  Finally, §107(c) clarifies how the gaming provision is to
be enforced: “Notwithstanding section 105(f ), the courts of
the United States”—rather than Texas courts—“shall have
exclusive jurisdiction over any offense in violation of
[§107(a)].” Ibid. “However,” §107(c) continues, “nothing in
this section shall be construed as precluding the State of
Texas from bringing an action in the courts of the United
States to enjoin violations of the provisions of this section.”
Ibid. This means that—unlike most state laws that apply
on tribal land, which Texas can directly enforce given its
authority under §105(f )—Texas cannot directly enforce its
gaming laws in state court. Instead, if Texas determines
the Tribe is conducting prohibited gaming activities, it
must seek relief by way of a federal-court injunction.
                              B
  It was not long before things wound up in federal court.
The Pueblo sued first. Although the Tribe had previously
expressed its “firm” “commitment to prohibit outright any
gambling or bingo in any form on its reservation,” App. to
Pet. for Cert. 123, it now wished to host a bonanza of high-
stakes, casino-style games, including baccarat, blackjack,
craps, roulette, and more, Ysleta del Sur Pueblo Tribe v.
Texas, 36 F. 3d 1325, 1331, n. 12 (CA5 1994). The dispute
made its way to the Fifth Circuit, which ruled against the
6            YSLETA DEL SUR PUEBLO v. TEXAS

                   ROBERTS, C. J., dissenting

Tribe. The court held that through the Restoration Act,
“Congress—and the Tribe—intended for Texas’ gaming
laws and regulations to operate as surrogate federal law on
the Tribe’s reservation in Texas.” Id., at 1334. The Tribe
was thus required to follow all of Texas’s gaming rules un-
less it could persuade Congress to repeal the Restoration
Act. We denied certiorari. 514 U. S. 1016 (1995).
    For more than 25 years, this straightforward interpreta-
tion of the Restoration Act held. Yet the Tribe continually
pushed the Act’s limits, resulting in numerous successful
requests for injunctive relief from Texas to enforce its gam-
ing laws. See, e.g., 955 F. 3d 408, 412 (CA5 2020). In sev-
eral instances, federal courts had to hold tribal officials in
contempt for disregarding injunctions. Ibid.
    The present litigation traces back to 2016. After a Dis-
trict Court enjoined illegal “ ‘sweepstakes’ ” games being
conducted by the Pueblo, the Tribe announced it would be
“ ‘transitioning to bingo.’ ” Ibid. As noted, Texas outlaws
almost all gambling, though it does permit charitable bingo
activities in certain limited situations.
    In 2017, Texas inspected the Pueblo’s Speaking Rock En-
tertainment Center to determine whether it was complying
with state law. The answer appeared to be “no.” Slot ma-
chines are outlawed in Texas, as are “gambling device ver-
sions of bingo.” Tex. Penal Code Ann. §47.01(4)(A) (West
2011); see also §47.02(a)(3) (West Supp. 2021). Yet inside
the Tribe’s casino, officials found more than 2,000 machines
that looked exactly like “ ‘Las-Vegas-style slot machines.’ ”
955 F. 3d, at 412. Players press a button, graphics spin,
noise plays, and eventually players learn whether they
have won or lost. The machines are accessible 24 hours a
day and, for added effect, are emblazoned with names like
“Big Texas Payday,” “Welcome to Fabulous Las Vegas,” and
“Lucky Duck.” 2019 WL 639971, *5 (WD Tex., Feb. 14,
2019). Although the machines resemble slot machines in
every relevant respect, the Tribe insisted they were a form
                     Cite as: 596 U. S. ____ (2022)                     7

                        ROBERTS, C. J., dissenting

of bingo, because whether a player wins turns on “historical
bingo draws.” Ibid.1
   In addition to these electronic gaming machines, the
Tribe also offered live-called bingo 24 hours a day. But the
conditions under which these actual bingo games were con-
ducted violated Texas law in many ways. See Tex. Occ.
Code Ann. §2001.419 (West Supp. 2021) (setting forth cer-
tain bingo restrictions).
   Texas filed suit in federal court seeking injunctive relief
against the Tribe and tribal officials. The District Court
granted an injunction, holding that “the Tribe’s bingo oper-
ations fail to comply with Texas law.” 2019 WL 639971,
*11. The Fifth Circuit affirmed, concluding that in ex-
change for federal trust status, “the Pueblo agreed that its
gaming activities would comply with Texas law,” including
all of the State’s gaming regulations. 955 F. 3d, at 410. We
granted certiorari. 595 U. S. ___ (2021).
                               II
   At this point in the litigation, the Tribe does not argue
that all of its gaming activities are consistent with Texas
law. Rather, it insists that Texas’s gaming laws simply do
not apply to it, unless Texas categorically bans the playing
of a particular type of game altogether. The Tribe does not
make this argument based primarily on the text or struc-
ture of the statute. It instead relies on Cabazon Band of
Mission Indians, 480 U. S. 202, which interpreted Public
Law 280. The Tribe asks us to treat §107 of the Restoration
Act as implicitly adopting Cabazon Band’s framework,
which distinguishes between laws that are “ ‘criminal/pro-
hibitory’ ” and laws that are “ ‘civil/regulatory.’ ” Id., at 209.
Under this framework, state laws that totally prohibit a
——————
  1 A photograph from the record of this version of “bingo” is appended to

this opinion. It confirms that the electronic bingo played at the Speaking
Rock Entertainment Center is about as close to real bingo as Bingo the
famous dog.
8            YSLETA DEL SUR PUEBLO v. TEXAS

                   ROBERTS, C. J., dissenting

type of activity apply on tribal land, while state laws that
simply regulate the activity do not. And as the Tribe sees
it, Texas does not ban the playing of bingo under all circum-
stances, so none of the State’s restrictions on the game ap-
ply.
   The Court today accepts the Tribe’s position, but I am not
persuaded.
                             A
                             1
  I begin with the statute’s plain text. Section 107(a) pro-
vides:
      “All gaming activities which are prohibited by the
    laws of the State of Texas are hereby prohibited on the
    reservation and on lands of the tribe. Any violation of
    the prohibition provided in this subsection shall be sub-
    ject to the same civil and criminal penalties that are
    provided by the laws of the State of Texas. The provi-
    sions of this subsection are enacted in accordance with
    the tribe’s request in Tribal Resolution No. T.C.–02–86
    which was approved and certified on March 12, 1986.”
    101 Stat. 668–669.
The best reading of this statute is that all of Texas’s gam-
bling rules apply in full on the Tribe’s land. “All” gaming
activities prohibited by Texas are prohibited on the reser-
vation. “Any” violation is subject to the same penalties that
Texas would ordinarily impose.
  The Tribe posits that this plain text may be read to refer
only to the banning of entire games—such as poker, bacca-
rat, or roulette. See Brief for Petitioners 27–28. But had
Congress wished to adopt this narrower definition of “gam-
ing activities,” it easily could have done so. For example, it
could have referred to “types of gambling,” or mentioned
that the prohibition would apply only if Texas “flatly,” “cat-
egorically,” or “completely” banned a particular type of
                     Cite as: 596 U. S. ____ (2022)                     9

                        ROBERTS, C. J., dissenting

game. Congress did not do so.
                               2
   Further textual evidence points decisively in the same di-
rection. Section 107(a) says that it was “enacted in accord-
ance with the tribe’s request in Tribal Resolution No. T.C.–
02–86.” 101 Stat. 668–669 (emphasis added). As noted
above, the Tribal Resolution contains just a single “re-
quest[ ]”: that Congress enact “language which would pro-
vide that all gaming, gambling, lottery, or bingo, as defined
by the laws and administrative regulations of the State of
Texas, shall be prohibited on the Tribe’s reservation or on
tribal land.” App. to Pet. for Cert. 123. This language is
categorical. So the breadth of the Tribe’s request, and Con-
gress’s clear statement that it enacted §107(a) in accord-
ance with that request, strongly indicate that Congress in-
tended to ban “all” gaming activities—“as defined by”
Texas—that are inconsistent with Texas law.2
   The Court does not view the Tribal Resolution as signifi-
cant because Congress did not “purport to incorporate [it]
into federal law.” Ante, at 16. But this is not mere legisla-
tive history; it is statutory text. Congress told us exactly
why it did what it did: It was acting in accord with the
Tribe’s request that it ban on the reservation all gaming as
defined by Texas.
   The Court says that “Congress did legislate ‘in accord-
ance with’ the Tribe’s resolution” because it “expressly
granted the Tribe federal recognition and chose not to apply
——————
   2 The Court argues that we omit “essential details” from our account of

the tribal resolution—namely, the fact that California v. Cabazon Band
of Mission Indians, 480 U. S. 202 (1987), was decided after the resolu-
tion’s enactment but before passage of the Restoration Act. Ante, at 18.
The Court says it is “plausible” this led to a better deal for the Tribe.
Ibid. But §107(a) does not mention Cabazon Band. Instead, its express
terms say the provision was “enacted in accordance with the tribe’s re-
quest” in the resolution. 101 Stat. 668–669. The resolution is therefore
the essential reference point.
10              YSLETA DEL SUR PUEBLO v. TEXAS

                        ROBERTS, C. J., dissenting

Texas gaming regulations as surrogate federal law on tribal
land.” Ante, at 17. Texas, the Court suggests, should be
happy to have gotten what had never been in question from
the beginning—a ban on games fully barred by the State.
That was its “half a loaf.” Ibid.
  In making this claim, the Court relies on cherry-picked
excerpts from the resolution’s preamble. But the text of
§107(a) of the Restoration Act rules out the Court’s analy-
sis. Section 107(a) expressly states that the provision was
“enacted in accordance with the tribe’s request in Tribal
Resolution No. T.C.–02–86.” 101 Stat. 668–669 (emphasis
added). As noted, the resolution contains only one single
“request[ ]”—that Congress ban on tribal lands “all gaming,
gambling, lottery, or bingo, as defined by the laws and ad-
ministrative regulations of the State of Texas.” App. to Pet.
for Cert. 123 (emphasis added). The resolution’s preamble
makes up no part of this “request,” so the Court’s reliance
on it is misplaced. “Or to put the point differently, operative
provisions should be given effect as operative provisions,
and prologues as prologues.” District of Columbia v. Heller,
554 U. S. 570, 578, n. 3 (2008).3
  In sum, §107(a) of the Restoration Act is best read to
mean that all of Texas’s gaming laws apply on the Tribe’s
reservation.
                               B
     The Court rejects this straightforward interpretation of

——————
   3 The Court accuses the dissent of “reshap[ing] the tribal resolution to

its liking” by focusing on the Tribe’s request in the resolution. Ante, at
18, n. 4. The reason we focus on the “request” in the tribal resolution is
because that is precisely what Congress directed us to do. See 101 Stat.
668–669. Of course, as this opinion elsewhere makes clear, the resolu-
tion’s preamble is emphatic in expressing the Tribe’s intent to prohibit
all gaming activities and its willingness to compromise on the application
of state gaming law in order to secure federal trust status. See supra, at
3.
                  Cite as: 596 U. S. ____ (2022)             11

                    ROBERTS, C. J., dissenting

the statute for one main reason: It adopts the Tribe’s argu-
ment that the use of the word “prohibited” in §107(a) im-
plicitly incorporates the jurisdictional framework of Public
Law 280 and Cabazon Band.
                                1
    There are a number of reasons to be skeptical of this ap-
proach. First, Congress knew how to incorporate the Public
Law 280 framework where it wished to do so. We know that
because that is precisely what Congress did in §105(f ) of
the Restoration Act. There is little reason to think that
Congress would have done so elsewhere in the very same
Act with nothing more than a wink and a nudge.
    Second, there is no evidence that Congress intended to
use the word “prohibited” in §107(a) as a term of art. The
word “prohibit” appears thousands of times in the U. S.
Code. See Brief for Respondent 24, n. 6. The fact that our
decision in Cabazon Band used this generic term to describe
the bounds of Public Law 280 is hardly enough to turn it
into a term of art with a more particularized meaning.
    Third, the text of §107(a) of the Restoration Act bears lit-
tle resemblance to the statutory language of Public Law
280. Compare 18 U. S. C. §1162 and 28 U. S. C. §1360 (set-
ting forth provisions of Public Law 280) with §107 of the
Restoration Act. Thus, this is not a situation where a more
recent enactment carries with it the “old soil” of a predeces-
sor statute or rule. See F. Frankfurter, Some Reflections
on the Reading of Statutes, 47 Colum. L. Rev. 527, 537
(1947).
    Finally, the language used in §107 does not signal an in-
tent to adopt Cabazon Band’s unique dichotomy between
laws that are “ ‘criminal/prohibitory’ ” and those that are
“ ‘civil/regulatory.’ ” 480 U. S., at 209. The Tribe points to
§107(a)’s use of the word “prohibited” and §107(b)’s refer-
ence to the State lacking “regulatory jurisdiction” on tribal
lands to suggest that only Texas’s gaming laws that are
12           YSLETA DEL SUR PUEBLO v. TEXAS

                   ROBERTS, C. J., dissenting

“criminal/prohibitory” ought to apply. 101 Stat. 669. But
§107(a) also says that both Texas’s “civil and criminal pen-
alties” apply when the Tribe engages in prohibited gaming
activities. Id., at 668 (emphasis added). And §107(a) was
enacted “in accordance with” the Tribal Resolution, id., at
668–669, which specifies that the Restoration Act outlaws
“all gaming, gambling, lottery, or bingo, as defined by the
laws and administrative regulations of the State of Texas,”
App. to Pet. for Cert. 123 (emphasis added). These express
references to “civil” penalties and “administrative regula-
tions” make it unlikely that Congress intended to implicitly
incorporate only Texas’s gaming laws that are criminal/pro-
hibitory. To the extent Congress legislated with Cabazon
Band’s dichotomy in mind, the crosscutting language that
Congress used suggests it intended to incorporate both
types of laws.
                               2
   The foregoing is confirmed by the structure of the Resto-
ration Act and its statutory history. As noted above, §105(f )
incorporates the Public Law 280 framework. The Tribe
does not dispute this. See Brief for Petitioners 26–27. Sec-
tion 107(a) then provides a more specific rule for gaming
activities. This is thus the common case where “[a] specific
provision”—§107(a)—“controls [over] one of more general
application.” Gozlon-Peretz v. United States, 498 U. S. 395,
407 (1991).
   The Tribe disagrees. It argues that while §105(f ) of the
Restoration Act incorporated Public Law 280’s Cabazon
Band framework, §107(a) did so as well. See Brief for Peti-
tioners 26–28. But if §105(f )—and its incorporation of Cab-
azon Band—already applied to gaming activities that were
generally prohibited in Texas, there would have been no
need for Congress to enact the more specific rule of §107(a).
The Tribe’s proffered reading of the statute thus runs head-
long into the canon against surplusage. See A. Scalia & B.
                     Cite as: 596 U. S. ____ (2022)                  13

                       ROBERTS, C. J., dissenting

Garner, Reading Law 174 (2012) (no provision “should
needlessly be given an interpretation that causes it to du-
plicate another provision or to have no consequence” (bold-
face deleted)).4
   The Tribe’s preferred interpretation is especially doubtful
given the history of the Restoration Act. The key roadblock
to the Tribe obtaining federal trust status was a concern
that it would permit gambling. The Tribe obtained federal
trust status only after striking a deal on this issue. See Ys-
leta del Sur Pueblo, 220 F. Supp. 2d, at 677. It would make
little sense for Congress to have enacted §107(a)’s limita-
tions on gaming merely to duplicate the rules already set
forth in §105(f ). And it would make even less sense for Con-
gress to have done so while simultaneously indicating that
it was enacting the gaming prohibition “in accordance with
the tribe’s request,” §107(a), 101 Stat. 668–669, that it ban
on tribal lands “all gaming, gambling, lottery, or bingo, as
defined by the laws and administrative regulations of the
State of Texas”—full stop, App. to Pet. for Cert. 123 (em-
phasis added).
   What’s more, the Tribe’s interpretation of §107—em-
braced by the Court today—leads to a bizarre result: Viola-
tions of Texas’s criminal gaming prohibitions receive more
lenient treatment than all other violations of Texas’s crim-
inal laws. Under §105(f ), Texas may directly enforce in
state court all of its laws that are “criminal/prohibitory.”
But under §107(c), Texas may enforce its gaming laws only
through federal-court injunctions. This diminished enforce-
ment authority would make sense if the full breadth of
——————
  4 In response, the Court focuses on the different treatment of Texas’s

gaming laws under §§107(b) and (c). See ante, at 12, n. 1. But the Court
does not dispute that under its reading of the Restoration Act, §107(a)
readopted the substantive Cabazon Band standard already required by
§105(f ), even though §105(f ) comes just a few sentences earlier in the
statute and uses distinct language not present in §107(a) to expressly
adopt the Public Law 280 framework.
14            YSLETA DEL SUR PUEBLO v. TEXAS

                    ROBERTS, C. J., dissenting

Texas’s gaming prohibitions applied on tribal lands. But in
a universe where §107(a) bars no conduct beyond what
§105(f ) already prohibits, it would make little sense for
Texas to have less enforcement authority over gaming when
that was the only sticking point prior to passage of the Res-
toration Act. This is a sure-fire sign that something has
gone badly awry in the Court’s interpretation of §107.
   The Tribal Resolution confirms this point. The House of
Representatives passed H. R. 1344 in December 1985. That
version of the bill already contained the pertinent language
applying Public Law 280 to the Tribe. See H. R. 1344,
§105(f ), 99th Cong., 1st Sess., 6. Under that regime, the
Tribe would have had the same authority that other tribes
had under Public Law 280 to offer games not altogether
banned by a State. But H. R. 1344 stalled in the Senate,
and the Tribe adopted its resolution. The resolution made
clear that the Tribe was offering a concession that would
limit its ability to offer gambling to a greater extent than
under H. R. 1344 and its existing incorporation of Public
Law 280. That is why the Tribe objected that it was being
unfairly “singl[ed] out . . . for treatment different than that
accorded other Tribes in this country.” App. to Pet. for Cert.
123.
   Still, the Tribe wanted—and needed—federal trust sta-
tus, more than gambling. In fact, the Tribe asserted in the
preamble to the resolution that it had “no interest in con-
ducting high stakes bingo or other gambling operations”
and remained “firm in its commitment to prohibit outright
any gambling or bingo in any form on its reservation.” Id.,
at 121, 123. Given its interest in federal trust status and
its lack of interest in gaming, the Tribe requested that Con-
gress “amend” H. R. 1344 to add language banning “all
gaming, gambling, lottery, or bingo” on its reservation.
Ibid. Since the then-existing text of H. R. 1344 already
made Public Law 280 applicable to the Tribe, it is plain that
the proposed addition in §107 was designed to go further.
                  Cite as: 596 U. S. ____ (2022)           15

                    ROBERTS, C. J., dissenting

The Court’s construction of §107—as merely extending the
Public Law 280 framework to gaming on Pueblo lands, and
then watering down that framework through §107(c)’s lim-
itation on remedies—is untenable.
                               3
   The Tribe insists that a contrary interpretation of §107(a)
would render §§107(b) and (c) meaningless, or would at
least result in undue tension between those provisions and
subsection (a). See, e.g., Brief for Petitioners 30–31. I dis-
agree.
   The Tribe focuses primarily on §107(b). That provision
states, “Nothing in this section shall be construed as a grant
of civil or criminal regulatory jurisdiction to the State of
Texas.” 101 Stat. 669. The Tribe and Court contend that
this reservation of authority shows that Congress intended
to adopt the Cabazon Band framework. Ante, at 9–10. But
if §107(a) simply adopted Cabazon Band, why would there
have been any need to say so again in §107(b)? Section
107(b) only makes sense if §107(a) raised questions about
how far Texas’s authority reached beyond the limits of Cab-
azon Band. Section 107(b) simply but importantly clarifies
that §107(a) adopts only Texas’s substantive gaming laws
and associated penalties. What §107(a) cannot be con-
strued to do—according to §107(b)—is to authorize Texas to
exercise the regulatory authority of administrative agen-
cies or other enforcers of state law directly against the
Tribe. Thus, Texas correctly explains that its Lottery Com-
mission could not exercise “jurisdiction on the Tribe’s reser-
vation.” Brief for Respondent 38. Likewise, its “local dis-
trict attorneys” could not bring “criminal enforcement
actions against the Pueblo in state court for violations of
what has been adopted as federal law.” Id., at 38–39. Yet
as §107(a) demands, the substance of the State’s laws pro-
hibiting certain gaming activities would remain enforceable
in full.
16           YSLETA DEL SUR PUEBLO v. TEXAS

                   ROBERTS, C. J., dissenting

  The next section, §107(c), explains how: The State could
enforce its laws by “bringing an action in the courts of the
United States to enjoin violations of the provisions of this
section.” 101 Stat. 669.
                         *     *     *
   The Ysleta del Sur Pueblo Tribe needed federal trust sta-
tus to secure its future. Texas objected that granting this
status might bring with it casino-style gaming. Categori-
cally denying any interest in gaming, the Tribe requested
that the pending bill conferring federal trust status be
amended to prohibit on the reservation all gambling as de-
fined by Texas law. The Tribe did so even though it
acknowledged this would result in it being treated differ-
ently from other tribes. The proposal removed the State’s
objection and Congress passed the bill granting federal
trust status to the Tribe, while—in §107(a)—specifically
prohibiting on the reservation gaming activities barred un-
der Texas law. At the same time, in §107(b), Congress pro-
tected the Tribe’s interests by banning direct state enforce-
ment on the reservation. Under §107(c), Texas would
instead have to proceed in federal court. This was a careful
balance struck by Congress.
   The Court today throws out that balance, treating gam-
ing on this reservation as if it were just like any other Pub-
lic Law 280 reservation. I respectfully dissent.
                    Cite as: 596 U. S. ____ (2022)               17

                     ROBERTS
                Appendix      , C. J.,ofdissenting
                         to opinion       ROBERTS, C. J.

                            APPENDIX




Motion for Summary Judgt., Exh. A, in No. 3:17–cv–179 (WD Tex., Nov.
11, 2018), ECF Doc. 146–1, p. 1.